By the Court,

Smith, J.
The declaration in this case is clearly bad, and the demurrer by the plaintiff below, to the plea of the defendant below, reached *232kack to the declaration. There is a misjoinder of counts ; one alleging a promise by the intestate, and another alleging a promise by the administratrix, rpjjgge wou}cj require different judgments, therefore cannot be joined. Moody vs. Ewen's Executors, 8 B. Monroe.
Nor is the judgment in conformity with the statute:
The judgment of the' court below is reversed, with costs.